Title: Cash Accounts, February 1769
From: Washington, George
To: 



[February 1769]



Cash


Feby 9—
To Captn [John] Dalton on Acct of Mrs Jane Shaw de[cease]d
£ 1. 7.0



To Cash recd for a Wether
1. 0.0


Contra


Feby 1—
By Doctr [Hugh] Mercer on Acct of Miss Custis
6. 0.0



4—
By Cards 19/—Negroe D[octo]r to Frederick
0.12.0


9—
By Messrs Carlyle & Dalton’s Acct
8.13.3


16—
By Joshua Evans for a Ring for Miss Custis
1.10.0


18—
By Doctr Rumney’s Acct agt Ditto
19. 6.6



By Do Ditto agt myself
4.18.0



By Mary Wilson
2. 0.0


21—
By a Firken of Butter of Mr Morson
3. 4.4 1/2


23—
By Mary Mason for Cakes at the Election
0.15.7 1/2



By Charity
0. 5.0


27—
By Susanna Bishop laying Phillis
.10.0


